



Exhibit 10.23


Chemtura Corporation
2016 Management Incentive Program


1.
Establishment and Purpose. The Compensation & Governance Committee of the Board
of Directors (the “Committee”) hereby establishes the Chemtura Corporation 2016
Management Incentive Program (the “2016 MIP”). The 2016 MIP provides each 2016
MIP Participant (as defined in paragraph 2 below) with an opportunity to earn a
performance-based compensation award for calendar year 2016 (the “2016
Performance Period”), based on the attainment of pre-established performance
goals, as set forth below (a “MIP Award”). Notwithstanding anything in the 2016
MIP to the contrary, payment under the 2016 MIP is subject to the limitations
set forth in the Senior Executive Bonus Plan and the Clawback Policy.

2.
Eligibility. The Committee shall designate the “2016 MIP Participants” from
among the employees of the senior executives of the Company and such other
employees of the Company and its subsidiaries recommended by management who have
the ability to contribute to the performance of the Company and its
subsidiaries. Each 2016 MIP Participant must be employed as of first day of the
calendar year, and payment is subject to such 2016 MIP Participant being
actively employed as of the date MIP Awards, if any, are paid. Exceptions may be
granted as determined by the Committee in its sole discretion. Any individual
who becomes employed as a result of hire or promotion after the first day of the
calendar year may become eligible to receive a MIP Award, pro-rated based on the
number of whole months that the employee is employed during calendar year 2016.
Similarly, where an employee, for whatever reason, moves to another role during
calendar year 2016 for which different performance measures apply, his or her
MIP Award, if any, may be calculated by taking into account the performance
measures for each role and the actual time that the employee spent in each role
during calendar year 2016.

3.
How the 2016 MIP Works Generally. As set forth in the attached summary (the
“Summary”):

a.
Each 2016 MIP Participant has been assigned to a specific business unit or to a
corporate group for the purposes of the 2016 MIP.

b.
The Committee further determined the measures of performance during the 2016
Performance Period (each, a “Performance Factor”) that shall apply to the 2016
MIP Participant for purposes of their MIP Award. The Committee has established
percentage weightings for each such Performance Factor that collectively sum to
100%.

c.
Performance Levels:

i.
Threshold Performance Level. The Committee has established an objective
threshold value (the “Threshold”) for each Performance Factor below which no MIP
Award or component of a MIP Award will be paid out with respect to that
Performance Factor.

ii.
Target Performance Level. Each 2016 MIP Participant has been assigned a
percentage of his or her base salary that will be used in calculating the amount
of his or her MIP Award, if any (the “Target Percentage”). The Committee has
established the value for each Performance Factor where the 2016 MIP Participant
shall earn the Target Percentage.

iii.
Maximum Performance Level. The Committee established the value for each
Performance Factor where the 2016 MIP Participant shall earn the maximum
percentage of the Target Percentage (the “Maximum”, and collectively with the
Threshold and Target, together with any other value of Performance Factor
between these values that the Committee defines or are mathematically
interpolated, the “Performance Factor Targets”).

d.
The amount of a 2016 MIP Participant’s MIP Award will be determined by
multiplying the 2016 MIP Participant’s base salary by the applicable Target
Percentage and each applicable Performance Factor.

e.
The 2016 MIP Participant’s MIP Award will be subject to adjustment by
multiplying the MIP Award by the applicable Safety Multiplier.

1.
Financials. To the extent applicable, the Committee, in determining any MIP
Award, will review and approve the computation of actual performance against
each Performance Factor in accordance with the definitions from the Company's
2016 audited financial statements.

2.
Corporate Transactions. The Committee shall make such equitable adjustments to
the Performance Factor Targets for any acquisition or divestiture that is
completed during 2016 in accordance with the provisions of Performance Factor
Target Adjustments as provided in the Definitions section of this 2016 MIP such
that the computation of the Performance Factor Targets is consistent with the
measurement of actual performance of those Performance Factors.

3.
Other Adjustments. In determining a 2016 MIP Participant’s MIP Award, the
Committee reserves the absolute discretion to increase or decrease the amount of
such award based on such factors it deems appropriate. Without limiting the
generality of the forgoing, the Committee may: (i) change the Performance Factor
Targets of any 2016 MIP Participant






--------------------------------------------------------------------------------





and (ii) assign a different Target Percentage to any 2016 MIP Participant, in
either case, based on the Committee’s assessment of any personal, function or
other performance factor the Committee determines should be taken into account,
to reflect any change in the 2016 MIP Participant's responsibility level or
position during the course of the 2016 Performance Period, or otherwise as
determined by the Committee. The CEO may recommend to the Committee any such
adjustments for each 2016 MIP Participant who reports directly to the CEO, and
the CEO and the applicable Business or function leader may recommend to the
Committee any adjustment for each other 2016 MIP Participant. The maximum
payable to any 2016 MIP Participant, regardless of any adjustment referred to in
this Section 5, is 200% of Target Percentage.
4.
Administration. The Committee shall be responsible for the general
administration and interpretation of the 2016 MIP and for carrying out its
provisions. The Committee shall have full power and authority to discharge its
duties hereunder, including, without limitation, to (i) make all legal and
factual determinations under the 2016 MIP; (ii) construe and interpret the terms
of the 2016 MIP; (iii) correct any defects, supply any omission or reconcile any
inconsistencies; and (iv) prescribe, amend and rescind any rules and regulations
and to take such further actions as it deems necessary or advisable for the
administration of the 2016 MIP. The Committee’s determination shall be final,
binding and conclusive on all interested parties.

5.
Tax Withholding. The Company shall have the right to deduct applicable taxes
from any MIP Award and withhold, at the time of delivery under the 2016 MIP, an
appropriate amount for payment of taxes required by applicable law or to take
such other action as may be necessary or advisable in the opinion of the Company
to satisfy all tax withholding obligations.

6.
Section 409A. The 2016 MIP is intended to satisfy the short-term deferral
exception to the application of Code Section 409A. For the avoidance of doubt,
payment under the 2016 MIP shall be made no later than March 15, 2017. To the
extent any provision of the 2016 MIP becomes subject to Code Section 409A and
the applicable regulations and guidance issued thereunder, it shall be
construed, and payments made hereunder, as the Committee deems necessary to
comply with Code Section 409A.

7.
Other Conditions. Eligibility for or actual participation in the 2016 MIP shall
not and in no way is intended to create an agreement of employment for a
definite term. Nothing herein shall or is intended to, (i) obligate the Company
to offer, or offer any employee participation in, a Management Incentive Program
or similar arrangement in the future, and/or (ii) act as a modification of any
employee’s existing terms and conditions of employment.



Definitions:




Acquisition
“Acquisition” means any transaction where Chemtura Corporation or any of its
subsidiaries acquires, whether through the purchase of stock or other equity
securities, the purchase of assets, or by merger, consolidation or other similar
business combination, the business or assets of a third party, in each case
where the consideration paid is equal to or exceeds $50 million. The
consideration paid can consist of cash or common stock or other equity
securities of Chemtura Corporation (or any combination thereof).


Budget
“Budget” means the annual budget or plan for the calendar year that has been
reviewed with the Company’s Board of Directors and used by the Committee in
establishing the Performance Factor Targets for the calendar year.


Business
“Business” means a reporting segment of the Company, including Industrial
Performance Products, Industrial Engineered Products and Agrochemical
Manufacturing or a reporting segment resulting from an Acquisition during the
calendar year, and a component business of a reporting segment including
Petroleum Additives, Urethanes, Great Lakes Solutions, Organometallics or a
component business of a reporting segment resulting from an Acquisition during
the calendar year. Should the Company realign its reporting segments or
component businesses of its reporting segments during the calendar year, it
shall retain records to permit the computation of actual performance against
Performance Factor Targets based on the structure of reporting segments and
their component business as existed at the time the Performance Factor Targets
were established.


Business Abbreviated Free Cash Flow
“Business Abbreviated Free Cash Flow” means, for calendar year 2016, the sum of
Business Direct Adjusted EBITDA (or Business Adjusted EBITDA if applicable),
less increases in Business Net Working Capital or plus reductions in Business
Net Working Capital, less Business Investments.


Business Adjusted EBITDA





--------------------------------------------------------------------------------





“Business Adjusted EBITDA” means, for calendar year 2016, Business Operating
Income plus, to the extent included in the calculation of operating income for
such period in accordance with U.S. GAAP, depreciation and amortization expense
(adjusted to exclude asset impairments and accelerated depreciation arising from
a facility closure) and expense recognized from the grant of stock compensation
awards to the extent directly incurred by the Business.


Business Direct Adjusted EBITDA
“Business Direct Adjusted EBITDA” means, for calendar year 2016, Business
Adjusted EBITDA less the sum of any allocation of corporate functional and other
expenses to the Business for the calendar year.


Business Investments
“Business Investments” means, for calendar year 2016, for each Business or an
Acquisition or Divestiture, the sum of the value of capital expenditures
(excluding any capital expenditures related to the Business made under the
corporate capital expenditure reserve for the calendar year) and investments in
intangible assets (excluding any intangible assets directly resulting from an
Acquisition made during the calendar year), as reflected in the Statement of
Cash Flows of the Company.


Business Operating Income
“Business Operating Income” means, for calendar year 2016, operating income (or
operating loss) (1) plus, to the extent included in the calculation of operating
income for such period in accordance with U.S. GAAP, the sum of (a) impairment
charges, (b) charges related to the accelerated recognition of asset retirement
obligations, (c) any losses from sales of assets or a Business other than in the
ordinary course of business, (d) expenses related to natural disasters such as
hurricanes or earthquakes that significantly disrupt operations, (e) any
non-recurring expenses associated with an Acquisition or Divestiture during the
year that is integrated into the Business including the mark-up of inventory
held by the acquired business at the date of acquisition and transaction related
expenses, (f) any intangible asset amortization expense arising as a result of
an Acquisition made during the calendar year (such expense in subsequent years
shall not be excluded from the computation of this measure) and (g) professional
fees and expenses related to any transaction that has been announced but has not
closed as of the end of the calendar year and is still deemed to be probable
such transaction will close (2) minus any gains from sales of assets or a
sub-segment of the Business other than in the ordinary course of business.


Business Net Working Capital
“Business Net Working Capital” means, for calendar year 2016, for each Business
or an Acquisition or Divestiture, the sum of accounts receivable and inventory
less accounts payable of the Business as of last day of the calendar year less
the sum of accounts receivable and inventory less accounts payable as of last
day of the prior calendar year. Accounts receivable, inventory and accounts
payable shall be measured in a manner consistent with the method used to compute
their values in the preparation of the Statement of Cash Flows in accordance
with U.S. GAAP.


Commitment Case
“Commitment Case” means the Company’s financial projections relating to an
Acquisition provided to the Company’s Board of Directors (including all
supporting schedules used in the computation of those projections) at the time
of the final approval of an Acquisition.


Consolidated Abbreviated Free Cash Flow
“Consolidated Abbreviated Free Cash Flow” means, for calendar year 2016, the sum
of Consolidated Adjusted EBITDA, less increases in Consolidated Net Working
Capital or plus reductions in Consolidated Net Working Capital, less
Investments.


Consolidated Adjusted EBITDA
“Consolidated Adjusted EBITDA” means, for calendar year 2016, Consolidated
Operating Income plus, to the extent included in the calculation of operating
income for such period in accordance with U.S. GAAP, depreciation and
amortization expense (adjusted to exclude asset impairments and accelerated
depreciation arising from a facility closure), expense related to provisions for
bad debt and expense recognized from the grant of stock compensation awards.


Consolidated Investments
“Consolidated Investments” means, for calendar year 2016, for the Company, the
sum of the value of capital expenditures and investments in intangible assets
(excluding any intangible assets directly arising from an Acquisition made in
the calendar year), as reflected in the Statement of Cash Flows of the Company.


In the event that the Company enters into an agreement to divest a Business
during the calendar year and accounts for that Business as a discontinued
operation in its financial statements as of December 31, 2016, but the
transaction has not closed as of that date, the actual Business Investments of
that Business for the calendar year shall be added to the computation of
Consolidated Investments.







--------------------------------------------------------------------------------





Consolidated Operating Income
“Consolidated Operating Income” means, for calendar year 2016, earnings or loss
from continuing operations (1) plus, to the extent included in the calculation
of net income for such period in accordance with U.S. GAAP, the sum of (a)
interest expense, (b) income tax expense, (c) reorganization expense, net, (d)
other expense, (e) charges related to facility closures, severance and related
costs, (f) asset impairment charges, (g) charges related to the accelerated
recognition of asset retirement obligations, (h) any losses from sales of assets
or a Business other than in the ordinary course of business, (i) charges for the
accelerated amortization of capitalized financing costs or debt discounts, (j)
expenses including professional fees associated with the issuance of
indebtedness or the amendment, waiver or restructuring of the principal and
terms of existing indebtedness including such charges related to accounts
receivable financing facilities, (k) charges and expenses associated with the
curtailment or settlement of pension and post-retirement medical plans as the
result of dispositions, mergers, transfers of benefit obligations or significant
plan amendments, (l) expenses related to natural disasters such as hurricanes or
earthquakes that significantly disrupt operations, (m) release of cumulative
translation losses related to the liquidation of a consolidated entity, (n)
expense accruals related to environmental remediation liabilities of
manufacturing sites no longer operated by the Company and third party waste
disposal sites, (o) a legal settlement, together with any related legal fees
incurred. for any matter that is considered unusual or non-recurring in nature,
(p) any non-recurring expenses associated with an Acquisition or a Divestiture
completed by the Company during the calendar year including the mark-up of
inventory held by the acquired business at the date of acquisition and
professional fees and expenses related to the transaction, (q) any intangible
asset amortization expense arising as a result of an Acquisition made during the
calendar year (such expense in subsequent years shall not be excluded from the
computation of this measure) and (r) any professional fees and expenses related
to any Acquisition or Divestiture that has closed in the calendar year but were
not capitalized or charged to a gain/(loss) on sale or if such transaction has
been announced but has not closed as of the end of the calendar year and is
still deemed to be probable such transaction will close and (s) (2) minus (a)
other income, (b) any gains from sales of assets or a Business other than in the
ordinary course of business, (c) income associated with the accelerated
amortization of premiums on debt and (d) gains associated with the curtailment
or settlement of pension and post-retirement medical plans as the result of
dispositions, mergers, transfers of benefit obligations or significant plan
amendments, (e) the income arising from amortization and accretion of a
“below-market” obligation in a contract related to the Divestiture of a Business
or product line, (f) release of cumulative translation gains related to the
liquidation of a consolidated entity and (g) a favorable legal settlement, net
of any legal fees incurred, that is considered unusual or non-recurring in
nature.


In the event that the Company enters into an agreement to divest a Business
during the calendar year and accounts for that Business as a discontinued
operation in its financial statements as of December 31, 2016, but the
transaction has not closed as of that date, the actual operating income of that
Business for the calendar year shall be added to the computation of Consolidated
Operating Income, being computed from reported earnings or loss from
discontinued operations, net of tax, applying the same methodology as used above
to compute Consolidated Operating Income from reported earnings or loss from
continuing operations.


For the calendar year 2016, any third-party expenses incurred in the exploration
of any significant transaction, where such exploration has been approved by the
Board of Directors, whether or not the transaction is consummated, shall be
excluded in the computation of Consolidated Operating Income.


Consolidated Net Earnings
“Consolidated Net Earnings” means, for calendar year 2016, Consolidated
Operating Income less (i) Other Expense, (ii) Interest Expense and (iii) Income
Tax Expense/(Benefit) plus Other Income. The computation of Consolidated Net
Earnings shall not include any losses on early extinguishment of debt.


Consolidated Net Working Capital
“Consolidated Net Working Capital” means, for calendar year 2016, for the
Company the sum of accounts receivable and inventory less accounts payable for
the Company as of last day of the calendar year less the sum of accounts
receivable and inventory less accounts payable as of the last day of the prior
calendar year. Accounts receivable, inventory and accounts payable shall be
measured in a manner consistent with the method used to compute their values in
the preparation of the Statement of Cash Flows in accordance with U.S. GAAP.


In the event that the Company enters into an agreement to divest a Business
during the calendar year and accounts for that Business as a discontinued
operation in its financial statements as of December 31, 2016, but the
transaction has not closed as of that date, the actual Business Net Working
Capital of that Business for the calendar year shall be added to the computation
of Consolidated Net Working Capital.


Divestiture
“Divestiture” means the sale of the assets and/or stock related to a Business or
product line of the Company not in the ordinary course of business where the
consideration paid is equal to or exceeds $50 million or the “spin-off” or other
form of distribution





--------------------------------------------------------------------------------





of a Business or a component of a Business to the Company’s shareholders where
the net book value of the net assets in the “spin-off” or distribution equal to
or exceeds $50 million.


Earnings per Share
“Earnings per Share” or “Basic EPS” means, for calendar year 2016, Consolidated
Net Earnings divided by the basic weighted average shares of Chemtura common
stock outstanding for the calendar year 2016 as reported in the Company’s
audited financial statements for the calendar year 2016.


Income Tax Expense/ (Benefit)
“Income Tax Expense/(Benefit)” means, for calendar year 2016, tax expense or
benefit of the Company reduced or increased by (i) to the tax expense or benefit
of (a) the pre-tax adjustments made in the computation of Consolidated Operating
Income, Other Expense, Other Income and Interest Expense and (b) the application
of a Performance Factor Adjustment and (ii) excluding the impact of (a) changes
in tax rates that require an adjustment to deferred taxes; (b) findings in tax
audits by tax authorities relating to prior calendar years for matters for which
no reserve has been previously established; (c) adjustments to FIN 48 reserves
to account for changes in facts and circumstances; (d) the accrual of income and
withholding taxes related to the repatriation of previously undistributed
foreign earnings; and (e) the creation or release of a valuation allowance.


Interest Expense
“Interest Expense” means, for calendar year 2016, interest expense of the
Company adjusted to exclude any excess or penalty interest expense that is paid
in connection with the repayment, refinancing or incurrence of indebtedness.


Other Expense or Other Income
“Other Expense” or “Other Income” means, for calendar year 2016, adjusted to
exclude income or expense arising from the release of cumulative translation
adjustment (“CTA”) due to the liquidation of a subsidiary.


Performance Factor Target Adjustments
“Performance Factor Target Adjustment” means, for calendar year 2016,
adjustments made to the Performance Factor Targets to reflect the completion of
an Acquisition or Divestiture. In each of the following circumstances, the
target value of each applicable Performance Factor (the “Target”) will be
adjusted as described below (the “Adjusted Target”). The Threshold, Maximum and
other stated values for the Performance Factor shall be adjusted such that they
are the same percentage of the Adjusted Target as were the original values of
the Target:


(i)
Should the Company or a Business complete a Divestiture that was not reflected
in a Target for a Performance Factor for that calendar year, the Consolidated
Adjusted EBITDA Target, Business Adjusted EBITDA Target, Business Direct
Adjusted EBITDA Target, Consolidated Operating Income Target, Business Operating
Income Target and Earnings per Share Target, as applicable, shall each be
reduced (or increased) by the applicable amount that was to be contributed by
(or reduced by) the Divestiture in the Budget for the calendar year before the
deduction of allocated functional and corporate expenses. The Consolidated Net
Working Capital Target and applicable Business Net Working Capital Target shall
be recalculated excluding Business Net Working Capital of the Divestiture in the
Budget from the Target for the calendar year. The Consolidated Investments and
applicable Business Investments Target shall be reduced by the amount of
Business Investments in the Budget attributable to the Divestiture for the
calendar year in the Target;



(ii)
Should the Company or a Business not complete a Divestiture that was reflected
in a Target for a Performance Factor for that calendar year, the Consolidated
Adjusted EBITDA Target, Business Adjusted EBITDA Target, Business Direct
Adjusted EBITDA Target, Consolidated Operating Income Target, Business Operating
Income Target and Earnings per Share Target, as applicable, shall each be
increased (or decreased) by the applicable amount in the Budget that was to be
contributed by (or reduced by) the Divestiture for the calendar year to the
extent they were included in the Target. The Consolidated Net Working Capital
and applicable Business Net Working Capital Target shall be recalculated to
include Business Net Working Capital of the Divestiture to the extent it was not
included in the Target. The Consolidated Investments and applicable Business
Investments Target shall be increased by the amount of Business Investments
attributable to the Divestiture in the Budget for the calendar year to the
extent they were not included in the Target;



(iii)
Should the Company or a Business complete an Acquisition that was not reflected
in a Target for a Performance Factor for that calendar year, the Consolidated
Adjusted EBITDA Target, Business Adjusted EBITDA Target, Business Direct
Adjusted EBITDA Target, Consolidated Operating Income Target, Business Operating
Income Target and Earnings per Share Target, as applicable, shall each be
increased (or reduced), by the amount that was projected in the Commitment Case
(including any projected improvement in the calendar year arising from synergies
(net of any related implementation costs not added back under the definition of
the Performance Factor Target) for the period from the closing of the
transaction to the end of the calendar year. The basic weighted average shares
outstanding used in the computation of an Earnings per Share Target shall be
adjusted to reflect any shares of Chemtura common stock issued as consideration
for the Acquisition, exchanged






--------------------------------------------------------------------------------





in a merger, issued under an offering of equity securities where the proceeds
are used to fund the Acquisition, and/or issued in connection with an employee
retention or incentive plan associated with the Acquisition. The Consolidated
Net Working Capital and applicable Business Net Working Capital Target shall be
recalculated to include the Business Net Working Capital of the Acquisition from
the closing date of the transaction shown in the Commitment Case for the
applicable periods. For the purposes of this computation, any step up in the
value of inventory due to purchase accounting shall be excluded. The
Consolidated Investments and the applicable Business Investments Target shall be
increased by the amount of Business Investments in the Commitment Case for the
Acquisition (excluding any intangible assets directly resulting from an
Acquisition in the calendar year) for the period from closing of the transaction
to the end of the calendar year;


(iv)
Should the Company or a Business not complete an Acquisition during the calendar
year that was reflected in a Target for a Performance Factor for that calendar
year, Consolidated Adjusted EBITDA Target, Business Adjusted EBITDA Target,
Business Direct Adjusted EBITDA Target, Consolidated Operating Income Target,
Business Operating Income Target and Earnings per Share Target, as applicable,
shall each be reduced (or increased), by the amount that was to be contributed
by (or reduced by) that Acquisition in the Budget including any projected
improvement in the calendar year arising from synergies (net of any related
implementation costs not added back under the definition of the Performance
Factor Target). The basic weighted average shares outstanding used in the
computation of an Earnings per Share Target shall be reduced to eliminate any
shares of Chemtura common stock that were assumed to be issued as consideration
for the Acquisition, exchanged in a merger, issued under an offering of equity
securities where the proceeds were to be used to fund the Acquisition and/or
issued in connection with an employee retention or incentive plan associated
with the Acquisition. The Consolidated Net Working Capital Target and applicable
Business Net Working Capital Target shall be recalculated excluding the Business
Net Working Capital of the Acquisition in the Budget from the Target for the
calendar year. The Consolidated Investments and applicable Business Investments
Target shall be reduced by the amount of Business Investments in the Budget for
the calendar year attributable to the Acquisition in the Target;



(v)
For Divestitures reflected in a Performance Factor Target for the calendar year,
if the closing occurs three or more months later than was assumed in the Target,
the Consolidated Adjusted EBITDA Target, Business Adjusted EBITDA Target,
Business Direct Adjusted EBITDA Target, Consolidated Operating Income Target,
Business Operating Income Target and Earnings per Share Target, as applicable,
shall each be reduced by the amount of stranded allocated functional and
corporate expenses incurred for the period by which the closing was delayed. The
Consolidated Net Working Capital Target, Consolidated Investments Target,
applicable Business Net Working Capital Target and applicable Business
Investments Target shall be increased by the amount of Business Net Working
Capital and Business Investments attributable to the Divestiture in the Budget
for the period from the assumed closing date to the actual closing date; and



(vi)
For Acquisitions reflected in a Performance Factor Target for the calendar year,
if the closing occurs three or more months later than was assumed in the Target,
Consolidated Adjusted EBITDA Target, Business Adjusted EBITDA Target, Business
Direct Adjusted EBITDA Target, Consolidated Operating Income Target, the
Business Operating Income Target and Earnings per Share Target, as applicable,
shall each be reduced by the amount that was to be contributed by (or reduced
by) the Acquisition in the Budget, including any projected improvement for the
calendar year in the Budget arising from synergies (net of any related
implementation costs not added back under the definition of the Performance
Factor Target), included in the Target for the period from the assumed closing
date to the actual closing date. The basic weighted average shares outstanding
used in the computation of an Earnings per Share Target shall be adjusted to
reflect the change in the date that any shares of Chemtura common stock were
assumed to be issued as consideration for the Acquisition, exchanged in a
merger, issued under an offering of equity securities where the proceeds are
used to fund the Acquisition and/or issued in connection with an employee
retention or incentive plan associated with the Acquisition. The Consolidated
Net Working Capital Target, Consolidated Investments Target, applicable Business
Net Working Capital Target and applicable Business Investments Target shall be
reduced by the amount of Business Net Working Capital and Business Investments
attributable to the Acquisition in the Budget included in the Target for the
period from the assumed closing date to the actual closing date.



Safety Multiplier
“Safety Multiplier”, for calendar year 2016, is based on the achievement of
specified safety program results and measured by a weighted measure of the
actual (i) Total Recordable Case Rate (“TRCR”) for employees and contractors,
and (ii) significant process safety incidents (“SPSI”) for the specific business
unit or the corporate group to which the 2016 MIP Participant is allocated.


Strategic Measures





--------------------------------------------------------------------------------





The Company shall establish for the corporate functions specific strategic
measures linked to, among other things, cost reductions, continuous improvement
or other critical targets or goals for the year. These strategic measures will
be determined and approved by the CEO and the Committee annually. The CEO will
not have a strategic measure in his or her 2016 MIP Plan.







